COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                    CLERK OF COURT
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX                        TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                       FACSIMILE NO.
  JUSTICES                                                                           (210) 335-2762


                                      September 23, 2015

        M. Patrick Maguire                              Tonya Kay Ahlschwede
        M. Patrick Maguire, P.C.                        452nd District Attorney
        945 Barnett St.                                 1024 McKinley
        Kerrville, TX 78028                             Mason, TX 76849-0046
        * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

        Tina C. Young
        Official Court Reporter
        902 South Church Street
        Brady, TX 76825
        * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:      04-15-00450-CR
               Trial Court Case Number:      2012-02190
               Style: Cesario Ramon, Jr.
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.

                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK

                                                            ______________________
                                                            Cecilia Barbosa
                                                            Deputy Clerk, Ext. 5-3221


        cc: Ann Kothman (DELIVERED VIA E-MAIL)
                                                                          The State of /s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                     No. 04-15-00450-CR

                                    Cesario RAMON, JR.,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                     From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2012-02190
                                Rob Hofmann, Judge Presiding


                                        ORDER

        On August 12, 2015, we remanded this cause to the trial court for it to determine whether
appellant is indigent and for the appointment, if necessary, of appellate counsel. We suspended
all other appellate deadlines until further notice from this court.

        The trial court has found appellant indigent, that he wishes to prosecute his appeal, and
appointed Mr. Patrick Maguire as appellant’s appellate counsel. We hereby lift the suspension of
all other deadlines

        Ms. Tina C. Young is ORDERED to file the reporter’s record no later than October 22,
2015.

                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court